Citation Nr: 1141770	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-33 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran served on active duty from February 1983 to March 1993 and from October 2002 to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a May 2010 Board remand that determined that the issue of entitlement to a TDIU rating was raised during the Veteran's previously appealed increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are a cervical spine disability (rated 30 percent); cervical radiculopathy of the right upper extremity (rated 20 percent); cervical radiculopathy of the left upper extremity (rated 20 percent); peripheral neuropathy of the right upper extremity (rated 10 percent); peripheral neuropathy of the left upper extremity (rated 10 percent); a lumbar spine disability (rated 20 percent); a left knee disability (rated 10 percent); a right foot disability (rated 0 percent); varicose veins of the right leg (rated 20 percent); varicose veins of the left leg (rated 20 percent); migraine headaches (rated 10 percent; sinusitis (rated 0 percent); and rhinitis (rated 0 percent).  The combined disability rating is 90 percent.  

2.  The Veteran's service-connected disabilities are of such severity so as to preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants a TDIU rating.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a) (2011), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran's service connected disabilities are a cervical spine disability (rated 30 percent); cervical radiculopathy of the right upper extremity (rated 20 percent); cervical radiculopathy of the left upper extremity (rated 20 percent); peripheral neuropathy of the right upper extremity (rated 10 percent); peripheral neuropathy of the left upper extremity (rated 10 percent); a lumbar spine disability (rated 20 percent); a left knee disability (rated 10 percent); a right foot disability (rated 0 percent); varicose veins of the right leg (rated 20 percent); varicose veins of the left leg (rated 20 percent); migraine headaches (rated 10 percent; sinusitis (rated 0 percent); and rhinitis (rated 0 percent).  The combined disability rating is 90 percent.  

The Board notes that the schedular requirements for a TDIU claim are met because the Veteran has a total level of service-connected compensation for her cervical spine disability that is at or in excess of 60 percent.  She has been awarded a 30 percent rating for orthopedic manifestations of the disability (a cervical spine disability), 20 percent ratings each for cervical radiculopathy of the right and left upper extremity, and 10 percent ratings each for peripheral neuropathy of the right and left upper extremities.  As these conditions all stem from the common etiology of a cervical spine disability, and have a combined disability rating of 70 percent (when accounting for the applicable bilateral factor under 38 C.F.R. § 4.26), the Veteran meets the minimum schedular threshold requirement.  38 C.F.R. § 4.16(a).  Thus, the Veteran does meet the minimum schedular requirements to be considered for a TDIU.  

The remaining question before the Board is whether the Veteran is unemployable by reason of her service-connected disabilities alone, taking into consideration her educational and occupational background.  A review of the record reveals that the Veteran completed high school and has previous work experience, including as a CNC operator in a production plant, and as a restaurant manager.  She reports that she last worked full-time in 2005 and that she retired due to physical problems, including chronic pain.  

A May 2008 decision by the Social Security Administration (SSA) granted disability benefits and noted that the Veteran's severe impairments were cervical and lumbar disc disease, with radiculopathy in the upper and lower extremities; obesity; chronic pain; fatigue; and migraine headaches.  The decision states that in considering the Veteran's age, education, work experience, and residual functional capacity, there were no jobs that existed in significant numbers in the national economy that she could perform.  The decision indicated that the Veteran was disabled as of June 2006.  

The Board notes that a recent September 2010 VA general medical examination report includes opinions from the examiner addressing the Veteran's unemployability.  The September 2010 VA general medical examination report reflects that the claims file was reviewed.  The examiner recited the Veteran's medical history and discussed her current symptomatology regarding her service-connected disabilities, including sedentary activity restriction as to each of those disabilities, in detail.  The impression was allergic rhinitis with recurrent sinusitis; migraine headaches; varicose veins, bilateral lower extremities; a cervical spine injury, postoperative C5, C6, C7 anterior cervical diskectomy and fusion with degenerative joint disease and chronic peripheral neuropathy, bilateral upper extremities, classified as mild to moderate, bilaterally; lumbar strain with degenerative joint disease; left knee strain; and metatarsalgia of the right foot.  

The examiner indicated that regarding the Veteran's employment affects, she would be limited with standing, walking, and lifting as a result her spine disabilities as described.  The examiner reported that the Veteran had modest limitation of range of motion of the cervical spine, which would affect her with any occupation whether sedentary or activity wise.  It was noted that the Veteran was on multiple medications for chronic pain, which would also affect her ability to work on a regular basis.  The examiner commented that it was his opinion that all of such issues would be regarded as limitations to full-time employment.  The examiner remarked that the Veteran's (service-connected) physical problems caused subjective limitations as described historically by the Veteran, which would limit her with any employment regarding sedentary or active employment.  

The Board observes that the Veteran has completed high school and that she has previous work experience, including as a CNC operator in a production plant, and as a restaurant manager.  She has reported that she retired due to her physical problems, including chronic pain.  The Board notes that the SSA has determined that the Veteran is entitled to disability compensation as a result of her service-connected cervical and lumbar spine disabilities, radiculopathy in the upper and lower extremities, and migraine headaches, as well as non-service-connected disabilities such as obesity.  Additionally, a VA examiner, pursuant to the September 2010 VA general medical examination, specifically indicated that the Veteran's (service-connected) physical problems caused subjective limitations as described historically by the Veteran, which would limit her with any employment regarding sedentary or active employment.  The examiner also indicated that it was his opinion that such issues including the Veteran's limitations with standing, walking, and lifting as a result of her spine disabilities; her modest limitation of motion of the cervical spine; and her multiple medications for chronic pain, would be regarded as limitations to full-time employment.  

Based upon the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities alone have rendered her unable to secure or follow a substantially gainful occupation.  Accordingly, she is entitled to a TDIU rating.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, a TDIU rating is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


